Title: To James Madison from John Norris, 14 March 1804 (Abstract)
From: Norris, John
To: Madison, James


14 March 1804, Salem. “I have wrote to the Honble. Mr. Pickering, requesting him to call on you respecting Captn. Ingersoll Spanish award which belong to me, & which our Consul Mr Young recd the money for and apply’d it to the use of our Government as I informed you. As there seemed to be some difference in our opinion about Interest I shall take it exceeding kind if you would be so good as to look over the Papers which I sent you with Judge Pickering and if agreable give him an Order in my favour for what you & he may think right.”
 

   
   RC (DNA: RG 59, ML). 1 p.; misdocketed by Wagner 14 Mar. 1803.



   
   For Norris’s previous attempts to obtain the funds owed him by the government, see JM to Norris, 2 and 22 June 1803, and Norris to JM, 13 June and 20 July 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:52, 112–13, 94, 211–12).


